Citation Nr: 0112250	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate as a residual of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION

The veteran had active service from October 1942 to January 
1948 and from March 1950 to May 1963.

This appeal arises from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied the veteran's claim for service 
connection for adenocarcinoma of the prostate as a residual 
of Agent Orange exposure.


FINDINGS OF FACT

1.  The veteran was shown to have adenocarcinoma of the 
prostate in 1992.

2.  The veteran's sworn testimony that his duties included 
visiting Vietnam for several days in early 1962 is 
sufficiently supported by objective evidence.


CONCLUSION OF LAW

The veteran's adenocarcinoma of the prostate is presumed to 
have been incurred as a residual of Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for adenocarcinoma 
of the prostate as a residual of Agent Orange exposure.  The 
Board of Veterans' Appeals (Board) notes that development has 
included several efforts to obtain information relating to 
service by the veteran in Vietnam.  The Board concludes, 
based on our disposition of this matter, that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. Chapter 51.  See Veterans 
Claims Assistance Act of 2000 (VCAA)Pub. L. No. 106-475, § 7, 
114 Stat. 2096, 2099-2100 (2000).  Additionally, although the 
RO has not had the opportunity to consider the veteran's 
claim under VCAA, the Board finds that there is no due 
process violation since the claimed benefits are granted in 
full herein.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Factual Background

The service medical records show that the veteran underwent a 
medical evaluation in January 1962 at the United States Air 
Force Hospital, Tachikawa.  He had an ophthalmologic 
consultation early the following month at the same facility.  
In August 1962 he was cleared in at an Air Force base in the 
United States.

Hospital records dated in February 1992 reflect that the 
veteran had been seen at Wilford Hall United States Air Force 
Medical Center and discovered to have a right prostate nodule 
with a biopsy showing clinical stage B2 adenocarcinoma of the 
prostate.  He was admitted and underwent a radical retropubic 
prostatectomy.

In a January 1999 report from the Air Force, it was indicated 
that there was no evidence of service by the veteran in 
Vietnam found in his file.  Copies of some of the veteran's 
service personnel records were received from the veteran in 
March 1999 and August 1999.  These records show that in 
December 1960 the veteran was attached to the 1861st AACS Fac 
Ckg Flight and that, in September 1961, he was appointed to 
the crew position of an AC-47 co-pilot with the 1861st 
Facility Checking Flight.

At a hearing on appeal in February 2001, before the 
undersigned Member of the Board, the veteran testified that 
he was stationed in Tachikawa, Japan, in early 1962.  He 
related that his unit's mission included flight check 
responsibilities for Vietnam and that, in the performance of 
his duties in early 1962, he flew into Saigon, landed and 
spent two days in Saigon.

Submitted into evidence at the time of the hearing was 
correspondence from a staff historian with AFCA/HO History.  
The historian indicated that, based on their records, he 
could show that the 1861st Facility Checking Flight did exist 
in 1961-62 and was stationed in Tachikawa, Japan.  He stated 
that the little information he found came from the histories 
of the Pacific Communications Area which showed the location 
for the 1861st Facility Checking Flight and, by implication, 
noted the flight check responsibilities for South Vietnam.  
The historian reported that he could send copies of the pages 
but that there were no names given.

Analysis

The veteran is claiming entitlement to service connection for 
adenocarcinoma of the prostate as a residual of Agent Orange 
exposure.  The veteran does not contend, nor does the 
evidence suggest, that adenocarcinoma of the prostate was 
present in service.  Rather, he maintains that the 
development of adenocarcinoma occurred after service and was 
the result of his exposure to Agent Orange while he visited 
Vietnam during service.

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303(a).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

The VA has issued final regulations implementing the decision 
of the Secretary that a positive association exists between 
exposure to herbicides and the subsequent development of 
chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, 
Hodgkin's disease, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, multiple myeloma 
and respiratory cancers.  38 C.F.R. §§ 3.307, 3.309; 59 Fed. 
Reg. 5106, 07 (February 3, 1994), 59 Fed. Reg. 29723, 24 
(June 9, 1994), 61 Fed. Reg. 57586, 89 (November 7, 1996).  
The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994).

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the diseases set forth in 38 C.F.R. 
§ 3.309(e), shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied.

38 C.F.R. § 3.307(a)(6)(iii) states that a veteran who, 
during active military, naval or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The last date on which such 
a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.

The current record does not include clear evidence from 
service records that this veteran, pursuant to his duties, 
was in Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  However, when considering 
the record as a whole, the Board finds that there is 
sufficient evidence to support a conclusion that the 
veteran's duties included service in Vietnam on the ground.  
Initially, the Board notes that the veteran testified that he 
was present in Saigon on the ground for 2 days.  Under 38 
C.F.R. § 3.307(a)(6)(iii), there is no specific time limit 
associated with recognition of Vietnam service.  Consistent 
with the veteran's testimony is affirmative evidence in the 
service records that the veteran was assigned to the 1861st 
Facility Checking Flight.  Also consistent with the veteran's 
testimony is the additionally submitted evidence at his 
February 2001 hearing that the historian confirmed that the 
1861st Facility Checking Flight was stationed in Tachikawa, 
Japan, in 1962, and that the history he found, by 
implication, noted the flight check responsibilities for 
South Vietnam.  Thus, although available service department 
information could not confirm the veteran's Vietnam service, 
other evidence is satisfactory for the Board to conclude that 
the veteran had service in Vietnam.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); 38 C.F.R. § 3.303 (2000).

There is nothing in the record which in any way refutes the 
veteran's testimony that his duties involved service in 
Vietnam during early 1962 and no affirmative evidence of 
another cause for the veteran's adenocarcinoma of the 
prostate has been shown.  Accordingly, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's adenocarcinoma of the prostate is presumed to 
have been incurred as a residual of Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Entitlement to service connection for adenocarcinoma of the 
prostate as a residual of Agent Orange exposure is granted.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

